19 F.3d 19
73 A.F.T.R.2d 94-1650
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph R. PURSIFULL, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-3978.
United States Court of Appeals, Sixth Circuit.
March 18, 1994.

Before:  KENNEDY and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This pro se litigant, Joseph R. Pursifull, appeals a district court order awarding summary judgment in favor of the defendant United States of America.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Pursifull brought an action under 26 U.S.C. Sec. 2410 to quiet title against the United States alleging that the Internal Revenue Service (IRS) failed to follow the required assessment procedures for placing a federal tax levy on his property.  More specifically, Pursifull asserted that the IRS's assessments against him were invalid because the IRS failed to follow procedural requirements.  As a result of the alleged defect in the assessments, Pursifull asserted that collection of his unpaid tax liability is also invalid.


3
The district court concluded that the IRS's assessment of Pursifull's tax liability was valid.  The district court also concluded that the IRS complied with tax collection and notice procedures.   See Gentry v. United States, 962 F.2d 555, 557 (6th Cir.1992).  Accordingly, the district court granted the United States' renewed motion for summary judgment.  Pursifull appealed.


4
Upon de novo review,  see EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990), we find no error.  Accordingly, the order of the district court dated August 5, 1993, awarding summary judgment in favor of the United States is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, for the reasons set forth therein.